NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                      NOV 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GAYLE ISHAM,                                    No. 19-16477

                Plaintiff-Appellant,            D.C. No. 3:16-cv-00696-MMD-
                                                WGC
 v.

RICHARD LINFORD; et al.,                        MEMORANDUM*

                Defendants-Appellees,

and

R. ARANAS; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Nevada state prisoner Gayle Isham appeals pro se from the district court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment enforcing the terms of a settlement agreement in his 42 U.S.C. § 1983

action alleging constitutional violations. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion the district court’s

enforcement of a settlement agreement, Doi v. Halekulani Corp., 276 F.3d 1131,

1136 (9th Cir. 2002), and for clear error the district court’s findings of fact, Ahern

v. Cent. Pac. Freight Lines, 846 F.2d 47, 48 (9th Cir. 1988). We affirm.

      The district court did not abuse its discretion by enforcing the parties’

settlement agreement because the district court’s findings that Isham agreed to the

terms, and that Isham was not fraudulently induced to assent, were not clearly

erroneous. See Doi, 276 F.3d at 1136-40 (district court did not abuse its discretion

in enforcing settlement agreement where material terms of agreement were read

into the record and parties agreed to them).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Isham’s pending motions are denied.

      AFFIRMED.




                                           2                                      19-16477